Citation Nr: 1039920	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  03-31 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent 
for residuals of a dislocated left elbow with traumatic 
arthritis.

2.  Entitlement to an initial rating in excess of 10 percent for 
left ulnar nerve entrapment.

3.  Entitlement to service connection for a back disorder, to 
include as secondary to the service-connected left elbow 
disorder.

4.  Entitlement to service connection for a right hip 
replacement, to include as secondary to the service-connected 
left elbow disorder.

5.  Entitlement to service connection for a left leg disorder.

6.  Entitlement to service connection for a right leg disorder, 
to include as secondary to the service-connected left elbow 
disorder.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Veteran appeared for a Travel Board hearing in March 2009.  A 
transcript of the hearing is of record.

The issues were remanded in May 2009 for further development.

The issues of entitlement to service connection for a back 
disorder, right hip replacement, left leg disorder, and right leg 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's left elbow 
disorder does not result in ankylosis, limitation of flexion to 
90 degrees or less, limitation of extension to 75 degrees or 
more, limitation of flexion to 100 degrees with limitation of 
extension to 45 degrees, limitation of pronation with motion lost 
beyond the last quarter of the arc, with the hand not approaching 
full pronation, bone fusion, flail joint, or nonunion of the 
radius and ulna.

2.  For the entire appeal period, the Veteran's service-connected 
left ulnar nerve entrapment has been manifested by neurological 
symptoms approximating no more than mild incomplete paralysis of 
the ulnar nerve.  The Veteran is right handed. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 10 
percent, for residuals of a dislocated left elbow with traumatic 
arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes (DCs) 5206-5010 (2009).

2.  The criteria for a disability rating in excess of 10 percent 
for service-connected left ulnar nerve entrapment have not been 
met during the appellate period.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.6, 4.7, 4.124a DCs 8516, 8616, 8716 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before an initial 
unfavorable decision on a claim for VA benefits.  Pelegrini, 18 
Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

In the present appeal, the Veteran was provided notice of the 
VCAA in September 2002 and November 2002 prior to the January 
2003 rating decision.  The Veteran received subsequent VCAA 
letters in January 2005, July 2009, and September 2009.  The VCAA 
letters indicated the types of evidence necessary to substantiate 
the claims, and the division of responsibility between the 
Veteran and VA for obtaining that evidence, including the 
information needed to obtain both his private and VA medical 
treatment records.  The Veteran also received notice pertaining 
to the downstream disability rating and effective date elements 
of the claims in March 2006, with subsequent adjudication of his 
claims in a March 2010 Supplemental Statement of the Case.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini 
and Mayfield, both supra.

Moreover, it is well to observe that service connection for left 
ulnar nerve entrapment has been established and an initial rating 
has been assigned.  Thus, the Veteran has been awarded the 
benefit sought, and such claim has been substantiated.  See 
Dingess v. Nicholson, 19 Vet. App. at 490-491.  As such, 38 
U.S.C.A. § 5103(a) notice is no longer required as to this 
matter, because the purpose for which such notice was intended to 
serve has been fulfilled.  Id.  Also, it is of controlling 
significance that, after awarding the Veteran service connection 
and assigning an initial disability rating, he filed a notice of 
disagreement contesting the initial rating assigned.  See 
38 C.F.R. § 3.159(b)(3).  The RO furnished the Veteran a 
Statement of the Case that addressed the initial rating assigned, 
included notice of the criteria for a higher rating for this 
condition, and provided the Veteran with further opportunity to 
identify and submit additional information and/or argument, which 
the Veteran has done by perfecting his appeal.  See 38 U.S.C.A. 
§§ 5103A, 5104(a), 7105.  Under these circumstances, VA fulfilled 
its obligation to advise and assist the Veteran throughout the 
remainder of the administrative appeals process, and similarly 
accorded the Veteran a fair opportunity to prosecute the appeal.  
See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Further, the Veteran testified at a Board hearing that focused on 
the elements necessary to substantiate his increased rating 
claims and the Veteran, through his testimony and his 
representative's statements, demonstrated that he had actual 
knowledge of the elements necessary to substantiate the claim for 
benefits.  As such, the Board finds that, consistent with Bryant 
v. Shinseki, 23 Vet. App. 488 (2010), the VLJ complied with the 
duties set forth in 38 C.F.R. 3.103(c)(2) (2009) and that the 
Board can adjudicate the claim based on the current record.  

The Veteran was afforded VA examinations in October 2002, 
February 2006, and February 2010. 

All relevant evidence necessary for an equitable resolution of 
the issues on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, private medical records, VA outpatient 
treatment reports, VA examinations, statements from the Veteran's 
private physician, as well as statements and testimony from the 
Veteran and his representative.  The Veteran has not indicated 
that he has any further evidence to submit to VA, or which VA 
needs to obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has not 
been obtained.  The Veteran and his representative have been 
accorded ample opportunity to present evidence and argument in 
support of his appeal.  All pertinent due process requirements 
have been met.  See 38 C.F.R. § 3.103 (2008); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and 
Pelegrini, both supra.

II.  Higher Initial Rating and Increased Rating-Pertinent Laws 
and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
See Fenderson v. West, 12 Vet App 119 (1999).  When assigning an 
initial rating, the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), that the present level of disability is of primary 
importance, is not applicable.  Therefore, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as "staged 
ratings."  See Fenderson, 12 Vet. App. at 126.  Staged ratings 
are, however, appropriate for an increased rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the state of 
the disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  See 
generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for the higher 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All reasonable doubt is resolved in the Veteran's favor.  
38 C.F.R. 

III.  Increased Rating for Left Elbow

The Veteran's left elbow disorder has been rated as 10 percent 
disabling under DC 5010-5206.  The hyphenated diagnostic code in 
this case indicates that traumatic arthritis, under DC 5010, is 
the service-connected disorder and that limitation of flexion of 
the left elbow, under DC 5206, is a residual condition.

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of motion 
under the appropriate DC(s) for the specific joint(s) involved.  
When, however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate DC(s), a 10 
percent rating is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003.

As noted above, the Veteran is currently assigned a 10 percent 
rating for limitation of flexion of the left elbow under DC 5206.  
That section provides for a 0 percent rating where flexion of 
either the major or minor elbow is 110 degrees or more.  A 10 
percent rating is assigned where flexion of either the major or 
minor elbow is limited to 100 degrees.  A 20 percent rating 
requires that flexion of a major or minor elbow be limited to 90 
degrees.  38 C.F.R. § 4.71a, DC 5206.

A 10 percent rating is assigned under DC 5207 when extension of 
the major or minor elbow is limited to 45 degrees.  A 20 percent 
rating is assigned under this DC when extension of the major or 
minor elbow is limited to 75 degrees.  38 C.F.R. § 4.71a, DC 
5207.

Flexion of the elbow to 145 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, 
Plate I.

The Board will examine the record to determine whether within the 
year prior to the receipt of the application for a higher rating, 
it was "factually ascertainable" that an increase in disability 
had occurred.  See 38 C.F.R. § 3.400(o) (2009).

Private treatment reports dated from December 1992 to July 2002 
reflect treatment for pain, numbness, tenderness, and tingling of 
the left forearm.  A January 1998 treatment record noted 
complaints of pain and weakness when lifting heavy objects.  The 
Veteran had full range of motion of the left elbow without pain 
or deformity.  He was diagnosed with bilateral arm pain with 
unknown etiology.  A February 2001 record noted localized 
tenderness over the left elbow.  He was diagnosed with tendonitis 
in the biceps, tendon, and elbow.  A March 2001 private treatment 
record assessed the Veteran with carpal tunnel syndrome of the 
left hand.  An August 2001 electromyogram (EMG) reflected 
proximal median nerve compression neuropathy of the left upper 
extremity at the elbow level.  There was no evidence of carpal 
tunnel syndrome.  A June 2002 magnetic resonance imaging (MRI) 
found, in part, a moderate amount of subcutaneous adipose tissue.  
A July 2002 treatment record noted no significant swelling or 
limitation of motion (maybe loss of 5 degrees total) of the left 
elbow.  Tingel's was negative and the grip strength of his hands 
was decreased.  He was diagnosed with osteoarthritis with 
secondary neuropathic issues.

An October 2002 VA examination reflects complaints of pain, 
weakness, and lack of endurance of the left elbow.  The Veteran 
reported that he has flare-ups, tenderness, and numbness.  He 
also stated that the pain impaired his ability to sleep.  Upon 
physical examination, the elbow was noted as being abnormal on 
the left.  The elbow bent from 0 degrees to 140 degrees slightly 
less than normal with pain reported as 8 out of 10 (10 being the 
worst).  The Veteran reported that he could not do repetitive 
lifting.  The pain limited the Veteran's ability to engage in 
yard work and drive.  However, he was able to brush his teeth, 
cook, shop, shower, vacuum, and dress himself.  It was noted that 
he had some decreased pinprick in the ulnar distribution of this 
left arm below the elbow on examination neurologically.  X-rays 
revealed an old avulsion fractures.  The Veteran was diagnosed 
with residuals of dislocation and avulsion fracture in the left 
elbow with some evidence of ulnar nerve entrapment related to 
injury while in the military.  The Veteran worked as a lab 
technician and reported that he did not miss work as a result of 
his elbow disability.  However, he stated that he has difficulty 
finding a job with no lifting.

VA treatment records dated from August 1999 to November 2002 
reflect complaints of pain and numbness of the left arm.  A 
November 2002 VA treatment record shows complaints of numbness of 
the entire arm.  He reported pain with full flexion/extension of 
elbow.  He wore night splints on wrists with no benefit.  It was 
noted that the left arm pain may be due to osteoarthritis of the 
shoulder/elbows.

A July 2002 written statement from Dr. J. V. noted that the 
Veteran had a history of left arm injury in service and that he 
recently developed a compression neuropathy of the ulnar nerve at 
the elbow confirmed and diagnosed by a neurologist.  He stated 
that symptoms occurred with activity and that his activities were 
restricted.  He was finding it difficult to maintain employment 
and perform work at home on his farm.  The Veteran complained of 
pain and numbness in the left arm from the elbow to the hand.  
(See also Private treatment records from Dr. J. V. dated from 
December 2002 to September 2005).

VA treatment records from April 2003 to March 2005 do not reflect 
treatment for his elbow disability.  However, a February 2005 
treatment record noted, in part, a history of degenerative 
disease that affects his arms.  A March 2004 treatment record 
also noted that the Veteran had not been working since September 
17, 2003 due to his low back pain.  A September 2003 VA treatment 
record that the Veteran worked with rock dust for about 32 years 
and for the past 12 years had been working in a lab.

A February 2006 VA examination reflects complaints of pain, 
weakness, stiffness, giving away, lack of endurance, fatigue, 
numbness, and cramps.  The Veteran reported that the pain impairs 
his ability to sleep and drive.  He reported that he could work 
for about 15 minutes, but then had to rest his arm.  The Veteran 
was retired.  Upon physical examination, the Veteran's left elbow 
was weak and tender with abnormal movement and guarding.  There 
was no ankylosis of the elbow joint.  Flexion was from 0 degrees 
to 140 degrees with pain.  It fully extended to 0 degrees without 
pain.  Supination was from 0 degrees to 75 degrees with pain.  
Pronation was from 0 degrees to 75 degrees with pain.  The VA 
examiner noted that there was pain, fatigue, slight weakness, and 
lack of endurance, but no incoordination or further decreased 
motion after repetitive use.  And that, pain was the primary 
factor for causing slight decreased range of motion.  Upon 
neurological evaluation, the Veteran had slight ulnar nerve 
involvement with slight decreased hand grip and some sensitivity 
at the base of the left thumb.  The biceps reflexes were 1+ and 
symmetrical and the triceps reflexes were 2+ and symmetrical.  
The Veteran was diagnosed with status post dislocated left elbow 
with residual left ulnar nerve entrapment and traumatic 
arthritis.  The VA examiner noted that he does not work, but not 
entirely because of his left elbow disability.  The Veteran's 
chronic obstructive pulmonary disease (COPD) and back problems 
limited his ability to work.  With regard to activities of daily 
living, the Veteran could not do any heavy housework or yard 
work.

VA treatment records from March 2006 to April 2009 reflect 
treatment for elbow pain and numbness.  A March 2006 VA treatment 
record reflects complaints of numbness and paresthesias of the 
left elbow and hand.  He was assessed with compression neuropathy 
of the left elbow via x-ray.  A March 2006 EMG reflected proximal 
median and ulnar compression neuropathy at the left elbow.  There 
was also electrical evidence of extension of ulnar neuropathy.  
In July 2006, the Veteran dislocated his left elbow when he fell.  
The left hand was cold and numb.  The Veteran had to wear a brace 
for his left elbow.  Flexion was 125 degrees and elbow extension 
was normal.  Supination was 0 degrees to 80 degrees with mild 
pain.  A September 2006 VA treatment record reflects left elbow 
instability post-elbow dislocation, pain, and swelling.  Upon 
physical examination, the Veteran's range of motion was 0 degrees 
to 120 degrees.  He had full supination and pronation.  He was 
diagnosed with improving MCL instability of left elbow.  The 
Veteran was told to continue to wear a brace.  An April 2006 MRI 
noted possible lateral humeral avulsion fracture with bone 
fragments.  A July 2006 x-ray showed elbow dislocation and 
evidence of old fractures.

An April 2006 private treatment record reflects moderate 
tenderness with no swelling and full range of motion.  He was 
diagnosed with osteoarthritis, generalized multiple sites.  A 
March 2008 private treatment record reflects moderate tenderness 
(no swelling).  He also had moderately decreased range of motion 
and soft tissue deformity in the antecubidal space.

VA treatment records from February 2007 to March 2010 reflect 
continued treatment for elbow pain.  A February 2007 VA treatment 
record reflects treatment for a medial collateral ligament tear 
of the left elbow.  The Veteran stopped wearing his brace.  The 
Veteran was diagnosed with medial collateral tear of the left 
elbow.  A May 2008 VA treatment record reflects that he received 
a cortisone injection in his elbow.  Another May 2008 VA 
treatment record noted that the Veteran had complete extension of 
his elbow and flexion to 135 degrees.  A September 2008 VA 
treatment record noted left elbow neuropathy.  A November 2008 VA 
treatment record noted weakness in the upper extremities.

A March 2009 VA treatment record noted a worsening in elbow pain.  
An April 2009 x-ray reflects degenerative changes of the left 
elbow with osteophyte formation and periarticular/intra-articular 
calcific densities.

A February 2010 VA examination reflects complaints of weakness, 
difficulty grasping objects, and numbness and tingling of the 
hands with some limited range of motion of the elbow.  Upon 
physical examination, the Veteran's range of motion of the left 
elbow was from 0 degrees to 145 degrees.  He had full supination 
to 90 degrees and pronation to 80 degrees.  There was discomfort 
with varus and valgus stress of the left elbow.  He had a 
negative Tinel about the elbow.  There were good radial and ulnar 
pulses and no sign of intrinsic muscular atrophy of the left 
hand.  X-rays revealed ectopic bone formation about the left 
elbow.  He diagnosed the Veteran with a mild to moderate 
permanent-partial disability of the left elbow and ulnar nerve 
(i.e., compressive neuropathy).

During his March 2009 hearing, the Veteran testified that his 
left elbow disability caused significant pain, particularly at 
night.  He also reported weakness, tingling, numbness, swelling, 
and that he could only lift about 10 pounds.  He has difficulty 
doing yard work, buttoning his shirt, driving, and grasping 
items.  (See Hearing Transcript, pp. 1-18).

In this case, the Veteran was noted to have a slightly less than 
full range of motion on his initial VA examination in October 
2002; at that time, range of motion in the right elbow was 0 to 
140 degrees.  On VA examination in February 2006, elbow range of 
motion showed flexion to 140 degrees.  The February 2010 VA 
examination reflects full range of motion with flexion to145 
degrees.  Limitation of flexion to 100 degrees or better does not 
warrant a rating higher than 10 percent under DC 5206.  
Additionally, at no time has his extension been shown to be 
limited to 45 degrees. Accordingly, the Board finds that a higher 
rating is not warranted under either DC 5206 or DC 5207. 

The Board additionally concludes, on the basis of the above 
measurements, that the Veteran is not entitled to a rating of 20 
percent under DC 5208, as his flexion and extension are not 
limited to 100 and 45 degrees, respectively.  In considering the 
effect of additional range of motion lost due to pain, fatigue, 
weakness, or lack of endurance following repetitive use, the 
February 2006 VA examiner stated that the Veteran's left elbow 
showed pain, fatigue, slight weakness, and lack of endurance with 
no incoordination or further decreased motion after repetitive 
use.  The Board finds, in considering the foregoing and applying 
the above figures to the limitation of motion codes, that the 
Veteran's left elbow disability is adequately compensated by the 
currently assigned 10 percent rating.  However, the limitation of 
motion due to pain is not so great and persistent so as to result 
in limited motion to the degree required for a higher rating of 
20 percent under the cited limitation of motion codes. There is 
no evidence that any pain on use or during flare-ups, abnormal 
movement, fatigability, incoordination, or any other such factors 
results in the left elbow being limited in motion to the extent 
required for a 20 percent rating.  See 38 C.F.R. §§ 4.40, 4.45; 
De Luca v. Brown, 8 Vet. App. 202 (1995).  The extensive range of 
motion simply precludes a higher rating, even considering 
additional functional impairment due to painful flare-ups and the 
tenets of DeLuca.  

The Board has considered all applicable DCs.  In this regard, we 
note that the Veteran had a left ulnar nerve entrapment; however, 
a separate rating for neurological impairment has been assigned.  

The Board, in its role as fact finder, finds the Veteran to be a 
very credible witness.  However, the totality of the medical 
evidence demonstrates that the Veteran's left elbow disability 
warrants no more than a 10 percent rating.  As the preponderance 
of the evidence is against the claim for an increased rating, the 
"benefit-of- the-doubt" rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 50 (1990).

Finally, an extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b) (1) 
(2009); Thun v Peake, 22 Vet. App. 111, 115-116 (2008).

IV.  Higher Initial Rating for Left Ulnar Nerve Entrapment

The Veteran's left ulnar nerve entrapment has been rated as 10 
percent disabling under DC 8516, effective August 16, 2002.  

The words "slight," "moderate," and "severe" as used in the 
various DCs are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.16.  It should 
also be noted that use of terminology such as severe by VA 
examiners and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6. 
 
The criteria under which the Veteran's left ulnar nerve 
entrapment is evaluated provide different ratings for the minor 
arm and the major arm.  The Veteran has indicated in various 
treatment records and on VA examination that he is right-handed; 
therefore, with respect to the left ulnar nerve, the Board will 
apply the ratings and criteria for the minor arm under the 
relevant DCs.  38 C.F.R. § 4.124a, DCs 8516, 8616, 8716. 
 
The criteria for evaluating the severity or impairment of the 
ulnar nerve are set forth in DCs 8616 and 8716.  Under DC 8616, 
contemplating neuritis, a 10 percent evaluation is warranted for 
mild incomplete paralysis of the ulnar nerve of the minor upper 
extremity.  A 20 percent evaluation is warranted for moderate 
incomplete paralysis of the ulnar nerve of the minor upper 
extremity; and a maximum 30 percent evaluation is warranted for 
severe incomplete paralysis of the ulnar nerve of the minor upper 
extremity.  The criteria are consistent with the criteria for 
evaluating degrees of neuralgia as set forth above.  38 C.F.R. § 
4.124a, DCs 8516, 8616, 8716. 
 
The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which is 
described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total paralysis is 
due to the varied level of the nerve lesion or to partial nerve 
regeneration.  38 C.F.R. § 4.124a, Diseases of the Peripheral 
Nerves (2009).  Complete paralysis of the ulnar nerve is 
indicated when there is "griffin claw" deformity, due to flexor 
contraction of ring and little fingers, atrophy very marked in 
dorsal interspace, and thenar and hypothenar eminences; loss of 
extension of right and little fingers cannot spread the fingers 
(or reverse), cannot adduct the thumb; flexion of wrist weakened.  
38 C.F.R. § 4.124a, DC 8516. 
 
The Board notes that where manifestations of a service-connected 
disability cannot be separated from the manifestations of a non-
service-connected disability, all manifestations must be 
attributed to the service-connected condition.  Mittleider v. 
West, 11 Vet. App. 181 (1998).  In this regard, the Board notes 
that the Veteran has been diagnosed with tendonitis (the 
diagnosis of carpal tunnel syndrome was invalid after subsequent 
tests).  In this case, reports of VA treatment, private 
treatment, and VA examinations, do not provide a clear 
differentiation as to the Veteran's median and ulnar nerve 
deficits.  Therefore, all manifestations will be attributed to 
the service-connected left ulnar entrapment. 
 
For brevity, the Board will not recite the medical evidence as 
stated above.
 
The findings in the Veteran's treatment records support a 
conclusion that he has left ulnar nerve entrapment, which results 
in numbness, giving away, weakness, and decreased sensation.  The 
Veteran's treatment providers, including VA examiners, have not 
classified his left ulnar nerve entrapment as severe, and have 
not provided evidence of moderate or severe symptomatology.  
 
Additionally, there is no clinical evidence of record of complete 
paralysis, to include the "griffin claw" deformity, very marked 
atrophy, loss of extension of the ring and little fingers, loss 
of thumb adduction, or weakened flexion of the wrist, due to left 
ulnar nerve entrapment, as would be required to warrant a 50 
percent disability rating under DC 8516.  38 C.F.R. § 4.124a, DC 
8516.
 
The Board therefore finds that the Veteran's left ulnar nerve 
entrapment symptoms are primarily sensory in nature and 
compatible with an incomplete paralysis of the ulnar nerve that 
is mild in degree.  Accordingly, the Board finds that a 
disability rating in excess of 10 percent is not warranted.  The 
Board finds no clinical evidence of record that would warrant a 
higher rating or demonstrate more than a mild degree of 
incomplete paralysis of the ulnar nerve.  38 C.F.R. § 4.124a, DCs 
8516, 8616, 8716. 

An increased disability rating under other potentially applicable 
DCs has been considered.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).  However, the evidence of record does not 
demonstrate that the Veteran's left ulnar nerve entrapment 
affects any other peripheral nerves.  See 38 C.F.R. § 4.124a, DCs 
8510-30, 8610-15, 8617- 30, 8710-30 (2009).
 
The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, 
the weight of the credible evidence demonstrates that during the 
appellate period, the Veteran's service-connected left ulnar 
nerve entrapment has warranted a disability rating no higher than 
10 percent.  As the preponderance of the evidence is against the 
claim of entitlement to an increased rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 
 
Finally, an extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b) (1) 
(2009); Thun v Peake, 22 Vet. App. 111, 115-116 (2008).

With both claims, the Board notes that neither the Veteran's 
contentions nor the medical evidence suggest a request for a 
total disability rating due to individual unemployability 
resulting from service-connected disability (TDIU).  Rice v. 
Shinseki, 22 Vet. App. 447, 454 (2009) (when entitlement to TDIU 
is raised during the appeal of a rating for a disability, it is 
part of the claim for benefits for the underlying disability).  
Although the Veteran states that he had been unemployed since 
September 2003; he reports that his unemployment was primarily 
due to his back pain.

ORDER

An increased rating in excess of 10 percent for residuals of a 
dislocated left elbow with traumatic arthritis is denied.

An initial rating in excess of 10 percent for left ulnar nerve 
entrapment is denied.


REMAND

The Veteran contends that his back disorder, right hip 
replacement, and left and right leg disorders are related to his 
service-connected residuals of a dislocated left elbow with 
traumatic arthritis.

The May 2009 Board remand requested, in part, for the examiner to 
opine as to whether it was at least as likely as not (e.g., a 50 
percent or greater probability) that the diagnosed disorder: (1) 
is etiologically related to the Veteran's period of active 
service; or (2) was caused or permanently worsened beyond natural 
progression as a result of the service-connected left elbow 
disorder.  The examiner was also requested to provide an opinion 
as to whether any diagnosed disorder of the left leg has caused a 
disorder of the right leg to worsen beyond natural progression.  
In rendering the opinion, the February 2010 VA examiner did not 
address these questions.

"A remand by . . . the Board confers on the Veteran or other 
claimant, as a matter of law, the right to compliance with the 
remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Because VA failed to assure compliance with the Board's 
May 2009 remand instructions, the claim must again be remanded 
for an additional opinion.  Id.; see also Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  (Once VA undertakes the effort to 
provide an examination when developing a service- connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided).  As such, the Board has no 
discretion and must again remand this claim.


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding 
records of evaluation and/or treatment of 
the Veteran by VA and/or any other 
pertinent medical facility.  All records 
and/or responses received should be 
associated with the claims folder.  If any 
records sought are not obtained, notify the 
Veteran and his representative of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.  

2.  The RO should arrange for the Veteran's 
claims folder to be reviewed by the 
examiner who prepared the February 2010 VA 
examination report (or a suitable 
substitute if that examiner is 
unavailable), for the purpose of preparing 
an addendum that addresses the etiology of 
the claimed low back disorder, right hip 
replacement, and left and right lower 
extremity disorders.  The examiner should 
first provide corresponding diagnoses based 
upon examination findings and a claims file 
review.  For each diagnosed disability, the 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the diagnosed 
disorder: (1) is etiologically related to 
the Veteran's period of active service; or 
(2) was caused or permanently worsened 
beyond natural progression as a result of 
the service-connected left elbow disorder.  
The examiner should also provide an opinion 
as to whether any diagnosed disorder of the 
left leg has caused a disorder of the right 
leg to worsen beyond natural progression.

The Veteran's claims file must be made 
available to the examiner, and the examiner 
must review the entire claims file in 
conjunction with the examination.

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

The VA examiner should set forth all 
examination findings, along with his/her 
credentials and a complete rationale for 
the conclusions reached, in a printed 
report.  If any requested opinion cannot be 
provided, he/she should clearly state the 
reason(s) why.

3.  After completion of the above 
development, as well as any further 
development found on remand to be 
necessary, the Veteran's claims should be 
readjudicated.  In readjudicating the 
service connection claims, consideration 
should be given to whether the claimed 
disorders were incurred or aggravated as 
secondary to the service-connected left 
elbow disorder; consideration should also 
be given to whether the claimed right leg 
disorder was incurred or aggravated as 
secondary to the claimed left leg disorder.  
If the determination of any of these claims 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.


Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition. The Veteran has the right 
to submit additional evidence and argument on this matter.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


